DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 as filed are presently pending and subject to examination on merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D1 (US 20140018680 A1 to Guracar).
Regarding claim 1, D1 discloses a method ([0003] and e.g., Fig. 1 and 7 [0025]) comprising: identifying, by at least one processor (“21” Fig. 7), a gate corresponding with a selected anatomical structure at an initial time ([0045], Fig. 1 at 46 or 34 and 36 [0062],[0108]), wherein the gate is one of a plurality of gates, each of the plurality of 
Regarding claim 2, at least one breathing cycle is implicit in [0017], alternatively, at least one heart cycle in [0056] and/or [0068].
Regarding claim 3, see [0044] for a tissue segment. 
Regarding claim 4, see [0075].
Regarding claim 5, see [0084].
Regarding claim 6, see [0075], “text, color symbol or other indicator” reads on a patch e.g., as depicted in illustration Figs. 5-6.
Regarding claim 7, see illustration Fig. 7, and/or [0040].
Regarding claim 8, see [0057] and/or [0084]. 
Regarding claim 9, D1 discloses a system ([0003] and e.g., Fig. 1 and 7 [0025]) comprising: at least one processor (Fig. 7, “18”, “21”)  configured to: identify a gate corresponding with a selected anatomical structure at an initial time ([0045], Fig. 1 at 46 
Regarding claim 10, at least one breathing cycle is implicit in [0017], alternatively, at least one heart cycle in [0056] and/or [0068].
Regarding claim 11, see [0044] for a tissue segment. 
Regarding claim 12 see [0075] regarding two dimensional B-mode or F-mode image for selection and [0084] regarding automatic or manual selection.
Regarding claim 13, see [0075], “text, color symbol or other indicator” reads on a patch e.g., as depicted in illustration Figs. 5-6.
Regarding claim 14, see illustration Fig. 7, and/or [0040].
Regarding claim 15, see [0057] and/or [0084]. 
Regarding claim 16, D1 discloses a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine ([0007], [0114]) for causing the 
Regarding claim 17, at least one breathing cycle is implicit in [0017], alternatively, at least one heart cycle in [0056] and/or [0068] and [0044] regarding a tissue segment. 
Regarding claim 18 see [0075] regarding two dimensional B-mode or F-mode image for selection and [0084] regarding automatic or manual selection.
Regarding claim 19, see [0075], “text, color symbol or other indicator” reads on a patch e.g., as depicted in illustration Figs. 5-6.
Regarding claim 20, see [0057] and/or [0084]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form for references cited but not relied upon for rejection of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 13, 2021